Case 3:19-cv-00522-FDW-DSC Document 8-2 Filed 10/30/19 Page 1 of 8
Case 3:19-cv-00522-FDW-DSC Document 8-2 Filed 10/30/19 Page 2 of 8
Case 3:19-cv-00522-FDW-DSC Document 8-2 Filed 10/30/19 Page 3 of 8
Case 3:19-cv-00522-FDW-DSC Document 8-2 Filed 10/30/19 Page 4 of 8
Case 3:19-cv-00522-FDW-DSC Document 8-2 Filed 10/30/19 Page 5 of 8
EXHIBIT A




Case 3:19-cv-00522-FDW-DSC Document 8-2 Filed 10/30/19 Page 6 of 8
                                                          Press Release




Buckley Sandler Establishes International Presence With Opening of London
O ce

September 8, 2014


WASHINGTON, DC / LONDON, ENGLAND (September 8, 2014) – Buckley Sandler LLP, a leading nancial services and criminal &
civil enforcement defense law rm, announced today the opening of its rst international o ce, located in London. James T.
Parkinsonhas relocated from the rm’s Washington, DC o ce to be its London partner-in-residence, enabling the rm to better
assist its clients with their global regulatory, litigation, enforcement, nancial crimes, FCPA, digital commerce, privacy/data
securityand anti-money laundering needs.


“As the enforcement, regulatory and litigation challenges facing our clients globalize, it has become apparent that we need to
be in London to enable us to meet our clients’ global needs,” explained Buckley Sandler Chairman and Executive
Partner Andrew L. Sandler. “Jamie’s move to London and our evolving strategic partnerships with global law rms with
complementary practices are important steps in enabling the rm to assist clients in their global challenges and expand our
global nancial crimes practice.”


“I am excited to be relocating to London to better enable the rm to meet the global needs of our clients and expand our global
 nancial crimes practice. Our new London presence is a signi cant part of Buckley Sandler’s overall development of a strong
capability to advise clients on comprehensive solutions to regulatory and enforcement problems on a global basis,” noted
Parkinson. “This is an important initiative for the rm and a welcome professional opportunity for me.”


Sandler added, “With Jamie in London and the rm expanding our strategic partnerships, we are now able to respond
immediately to client needs on a global basis.”


Buckley Sandler’s London address: 16 St Martin’s Le Grand, London EC1A 4EN.


With more than 150 lawyers in Washington, New York, Los Angeles, Chicago and London, Buckley Sandler provides best-in-class legal
counsel to meet the challenges of its nancial services industry and other corporate and individual clients across the full range of
government enforcement actions, complex and class action litigation and transactional, regulatory and public policy issues. Operating
in the United Kingdom as Buckley Sandler International LLP, a limited liability partnership incorporated in England and Wales, for the
practice of US law. The Firm represents numerous national and international leading nancial services institutions.
Online: www.buckley rm.com; Twitter: https://twitter.com/Buckley Sandler; InfoBytes Blog: http://www.infobytesblog.com.




Related Lawyers


James T. Parkinson


               Case 3:19-cv-00522-FDW-DSC Document 8-2 Filed 10/30/19 Page 7 of 8
Related Practices


Fintech

Foreign Corrupt Practices Act & Anti-Corruption

Enforcement Actions & Investigations

Privacy, Cyber Risk & Data Security

Examinations

Bank Secrecy Act/Anti-Money Laundering & Sanctions




                  WASHINGTON, DC          LOS ANGELES        SAN FRANCISCO         NEW YORK        CHICAGO       LONDON


                                                info@buckley rm.com            (202) 349-8000


                Copyright © 2019 Buckley LLP. Buckley®, the Buckley logo design, and InfoBytes® are service marks of Buckley LLP.




                Case 3:19-cv-00522-FDW-DSC Document 8-2 Filed 10/30/19 Page 8 of 8
